DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 10/11/21 is noted.

Priority
This application is a 371 of PCT JP2020/013818 filed 03/26/2020.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(f).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO2018/088186) and Wu et al. (U.S. Publication 2016/0365065).
In reference to claim 1, Takahashi discloses a display controller (see paragraphs 1, 31, 33, 47 wherein Takahashi discloses an information processing device in the form of a computer system which alternately displays images of different quality on a display unit.), comprising:
a plurality of combining-use conversion circuits configured to convert a plurality of data on a plurality of images read from a memory to a plurality of data having a common characteristic in terms of luminance (see paragraphs 47-49, 67-69, 218, 221, and Figures 2 & 4 wherein Takahashi discloses the display unit alternatively displaying various images of different image qualities such as HDR and SDR using a plurality of intermediate quality images based on the two types of image qualities (HDR & SDR).  Note, it is clear that the conversion of image data to such an “intermediate quality” is equivalent to converting the plurality of data on a plurality of images…to a plurality of data having a common characteristic in terms of luminance.”  Takahashi also explicitly discloses the computer system comprising multiple memory for storing program and data.);
a combining circuit configured to perform alpha blending on the data on the plurality of images having the common characteristic that has been output from the combining-use conversion circuits (see paragraphs 69-70 and Figure 4 wherein Takahashi discloses the intermedia quality images generated using alpha blending on each pixel of the image.  Takahashi discloses utilizing a specific formula aHDR+(1-a)SDR wherein a is set to a range of 0 to 1.0.); and
an output-use conversion circuit configured to output data on a composite image as a signal for display (see paragraphs 70-73 and Figures 4-5, 22 wherein Takahashi discloses the display unit alternatively and sequentially displaying the intermedia quality images, these images again formed from blended pixel values of the HDR and SDR images.  Note, it is clear that the intermediate images at least inherently form “composite images.”).
	Although Takahashi does disclose performing the alpha blending and composite image displaying of the claim, Takahashi does not explicitly disclose the hardware aspects of the claim.  Wu et al. discloses a system and method to provide high-quality blending of video and graphics (see paragraph 2).  Wu et al. discloses an embodiment of the invention receiving video and graphics data and storing it in memory (see paragraphs 44 and 45 and Figure 7).  Wu et al. discloses the system performing color space conversion via a processor, of the video to a third color space in order to further process the video data (see paragraph 44 and #716 of Figure 7).  Wu et al. further discloses performing color space conversion to the third color space via a processor, along with conversion to nonlinear space which matches that of the video again by the processor (see paragraph 45 and #720 of Figure 7).  Note, it is clear that #716 and #720 of the video and graphics blending system #700 in Figure 7 of Wu et al., can be seen functionally equivalent to Applicant’s “a plurality of combining-use conversion circuits.”  Wu et al. then discloses performing a blending processing, via a processor, on the converted video and the converted graphics to generate a blended output (see paragraph 46 and #714 of Figure 7).  Wu et al. discloses generating an output video signal, via a processor from the blended output (see paragraphs 47-49 and #730, 732 of Figure 7).  Wu et al. explicitly discloses the techniques of the invention capable of implementation via microcontrollers, FPGA, discrete interconnected hardware components and/or a combination of circuitry (see paragraph 55).  Lastly, Wu et al. explicitly discloses the processors described above may comprise individual discrete components or hardware (see paragraph 54).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the information processing techniques of Takahashi utilizing hardware configurations equivalent to that which is taught by Wu et al. in order to create a flexible and customizable image/video/graphics processing system utilizing the multitude of different hardware configurations (see paragraph 57 of Wu et al.) of Wu et al. in order to perform the blending of data of different formats.
	In reference to claim 2, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Although both Takahashi and Wu et al. disclose performing alpha blending creating a composite image, neither explicitly disclose utilizing a composited image in a further blending or conversion circuit.  The Examiner states however this feature is simply a product of looping or iterative processing of data (e.g. stream of data) for processing and would have been obvious to one of ordinary skill in the art in view of the teachings of the combination of Takahashi and Wu et al..  For example, Wu et al. explicitly discloses operating on streaming video type data of which the processing of Wu et al. would therefore be performed in ongoing or looping fashion, which would inherently utilize displayed/previously processed/blended/composited image data to newly streamed data.  One of ordinary skill in the art would recognize such a process and associated circuitry/units/etc. to be obvious features and a duplication in parts providing a multiplied effect (St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement additional compositing/blending units/processors/circuitry/etc. in order to further blend currently displayed or previously processed graphical/video/image data with newly streamed or received data since it has been held that a duplication in parts providing for a multiplied effect is an obvious feature thereof.
In reference to claim 3, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Wu et al. discloses an embodiment of the invention receiving video that is streamed (see paragraphs 44 and 45 and Figure 7) of which the Examiner therefore interprets the video data at least inherently at some point in its formation, being “generated by an application.”
In reference to claim 4, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Takahashi discloses the display unit alternatively displaying various images of different image qualities such as HDR and SDR using a plurality of intermediate quality images based on the two types of image qualities (HDR & SDR) (see paragraphs 47-49, 67-69, 218, 221, and Figures 2 & 4).  Note, it is clear that each of HDR and SDR comprise specific “luminance ranges” of which the display in Takahashi can clearly “support” since again, the images are alternatively displayed albeit converted into the intermediate quality images.  Neither of the cited prior art explicitly disclose utilizing a plurality of luminance converting circuits.  The Examiner states however this feature is simply a product of looping or iterative processing of data (e.g. stream of data) for processing and would have been obvious to one of ordinary skill in the art in view of the teachings of the combination of Takahashi and Wu et al..  For example, Wu et al. explicitly discloses operating on streaming video type data of which the processing of Wu et al. would therefore be performed in ongoing or looping fashion, which would inherently utilize displayed/previously processed/blended/composited image data to newly streamed data.  One of ordinary skill in the art would recognize such a process and associated circuitry/units/etc. to be obvious features and a duplication in parts providing a multiplied effect (St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement additional compositing/blending units/processors/circuitry/etc. in order to further blend currently displayed or previously processed graphical/video/image data with newly streamed or received data since it has been held that a duplication in parts providing for a multiplied effect is an obvious feature thereof.
In reference to claim 5, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Wu et al. discloses the system performing color space conversion via a processor, of the video to a third color space in order to further process the video data (see paragraph 44 and #716 of Figure 7).  Wu et al. further discloses performing color space conversion to the third color space via a processor, along with conversion to nonlinear space which matches that of the video again by the processor (see paragraph 45 and #720 of Figure 7).  Note, it is clear to one of ordinary skill in the art that the process of Wu et al., by converting both formats of data to a like nonlinear space, essentially “eliminates” the difference in nonlinearity.  Wu et al. also explicitly discloses utilizing, in one embodiment a preprogrammed lookup table holding values for performing the color space conversions, nonlinear conversions and blending of video and graphics data as described above (see paragraphs 41-42 and Figure 6).
In reference to claim 6, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Wu et al. discloses processing a plurality of different color spaces and nonlinear spaces for the video and graphics data formats (see at least paragraphs 12-13, 44-45) of which the Examiner interprets at least inherently comprises “different conversion formulae.”
In reference to claim 7, Takahashi and Wu et al. disclose all of the claim limitations as applied to claim 1.  Wu et al. further discloses performing color space conversion to the third color space via a processor, along with conversion to nonlinear space which matches that of the video again by the processor (see paragraphs 15-18, 45 and #720 of Figure 7).  Note, it is clear that the nonlinear space processing in Wu et al. is functionally equivalent to Applicant’s “gamma characteristic” feature.
In reference to claim 8, claim 8 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 8 recites a “method” of the invention of which the Examiner believes, has at least inherently been described in the above rationale applied to the rejection of claim 1 by the cited prior art.
	In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the above rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer…”  Takahashi discloses the invention implemented via a program in computer-readable format that is executed by the computer system and stored via a storage medium (see at least paragraph 31).  Wu et al. discloses the invention capable of implementation via instructions executable by circuitry and stored in a tangible storage medium (see paragraph 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/9/22